            Case 1:20-cv-10716-AT Document 22 Filed 03/29/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                                      for the
                          SOUTHERN DISTRICT OF NEW YORK

JOHN M. FIFE,                   )
                                )                    Civil Action No.: 1:20-CV-10716 (AT)
                     Plaintiff, )
           v.                   )
                                )
FINANCIAL INDUSTRY REGULATORY )
AUTHORITY, INC.                 )
                                )
                     Defendant. )


               FINANCIAL INDUSTRY REGULATORY AUTHORITY, INC.’S
                    NOTICE OF MOTION TO DISMISS COMPLAINT

        PLEASE TAKE NOTICE that, upon the Memorandum of Law and supporting

Declaration and Exhibits submitted herewith, defendant Financial Industry Regulatory Authority,

Inc. (“FINRA”), by its undersigned counsel, will, and hereby does, move for an Order, pursuant

to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure, to dismiss Plaintiff John M. Fife’s Complaint against FINRA in its entirety.

        The Complaint must be dismissed under Fed. R. Civ. P. 12(b)(1) because this Court lacks

subject matter jurisdiction. The Securities Exchange Act of 1934, 15 U.S.C. § 78a, et seq.

provides the exclusive remedy for disputes arising from FINRA’s exercise of its regulatory

functions and disciplinary actions and requires Plaintiff to exhaust his administrative remedies.

        The Complaint also must be dismissed under Fed. R. Civ. P. 12(b)(6) because Plaintiff

cannot state a claim—equitable or otherwise—against FINRA. There is no private right of action

against FINRA for the relief Plaintiff seeks. FINRA also has absolute immunity from claims,

such as Plaintiff’s, arising from FINRA’s regulatory and oversight functions.




ACTIVE.126645744.02
             Case 1:20-cv-10716-AT Document 22 Filed 03/29/21 Page 2 of 2




        For all these reasons, Plaintiff’s Complaint must be dismissed in its entirety and with

prejudice.

                                            FAEGRE DRINKER BIDDLE & REATH LLP




                                               ________________________________
                                               John P. Mitchell
                                               1177 Avenue of the Americas, 41st Floor
                                               New York, New York 10036
                                               john.mitchell@faegredrinker.com
                                               Attorney for Financial Industry Regulatory
                                               Authority, Inc.
Dated: March 29, 2021




                                               2
ACTIVE.126645744.02
